UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SHERRY L. CANTRELL,                     
                Plaintiff-Appellant,
                and
RONALD CANTRELL, JR., her husband,
                           Plaintiff,
                 v.
WEBER-STEPHEN PRODUCTS COMPANY,
an Illinois corporation,
                 Defendant-Appellee,
                and                           No. 01-1045
PHILIP MORRIS, INCORPORATED, a
Virginia corporation; LAPINE
ASSOCIATES, INCORPORATED, a
Connecticut corporation; ACMATE
SUPPLY, INCORPORATED, an Illinois
corporation; WAL-MART STORES,
INCORPORATED, a Delaware
corporation; WESTERN INDUSTRIES,
INCORPORATED, a Delaware
corporation,
                         Defendants.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                        (CA-99-2107-CCB)

                       Argued: April 2, 2002

                      Decided: June 26, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.
2               CANTRELL v. WEBER-STEPHEN PRODUCTS
Affirmed by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Kevin Gerard Healy, MORRIS, JAMES, HITCHENS &
WILLIAMS, L.L.P., Newark, Delaware, for Appellant. Craig David
Roswell, NILES, BARTON & WILMER, Baltimore, Maryland, for
Appellee. ON BRIEF: Larry John Albert, NILES, BARTON & WIL-
MER, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Sherry Cantrell was injured while using a portable gas grill manu-
factured by Weber-Stephen Products Co. (Weber). She and her hus-
band, Ronald, brought this lawsuit against Weber alleging multiple
theories of liability. The district court granted summary judgment to
Weber. We now affirm.

   Because we are reviewing the district court’s grant of summary
judgment to Weber, we recount the facts in the light most favorable
to the Cantrells. The Cantrells first opened the box containing the grill
on July 17, 1997, the day before the accident. They found the grill to
be fully assembled except for a handle they attached to the grill’s lid.
No instructions were included. The grill did not come with a fuel
source, so Ronald purchased two propane fuel canisters from Wal-
Mart. On July 18, 1997, the Cantrells, their two children, and some
family friends began an overnight camping trip on Garrett Island,
Maryland. Ronald set up the grill on the beach and attached the pro-
pane cylinder. He checked the connection for leaks by listening for
gas and sprinkling water on the connection to check for bubbles. Ron-
                CANTRELL v. WEBER-STEPHEN PRODUCTS                     3
ald lighted the grill after a few unsuccessful attempts, and Sherry
began cooking hamburgers and hot dogs. She placed the lid on the
grill to speed the cooking. A few minutes later she decided to check
on the food. While she leaned over the grill, an explosion occurred
and the lid of the grill was propelled upward, striking Sherry in the
face and mouth. Sherry suffered injuries, including several cracked
teeth, and left the island to seek medical treatment. Later that night,
one of the Cantrells’ friends used the same propane canister that had
been attached to the grill as fuel for a lantern. He experienced no dif-
ficulty with the canister, but threw it away after all the fuel had been
used up. The grill was apparently undamaged and is still in the pos-
session of the Cantrells.

   The Cantrells filed suit in the District of Maryland, alleging liabil-
ity based on theories of strict liability, breach of the implied warranty
of merchantability, and negligence against Weber and several addi-
tional defendants. The other defendants named in the suit were dis-
missed on the basis of the sealed container defense. The manufacturer
of the propane canisters was never joined as a party. The Cantrells
produced no direct evidence of a defect in the grill, but argued to the
district court that a jury could reasonably infer the existence of a
defect on the basis of circumstantial evidence that tended to eliminate
other possible causes of the explosion. Similarly, they argued that a
jury could infer that Weber had been negligent in its manufacture and
assembly of the grill under the doctrine of res ipsa loquitur. Although
the Cantrells retained an expert to examine the grill for evidence of
defects, they declined to proffer the expert’s testimony. Weber moved
for summary judgment primarily on the ground that the Cantrells
could not establish Weber’s liability without expert testimony. The
district court granted the motion in an order and memorandum opin-
ion dated November 30, 2000.

   Applying Maryland tort law, the district court reasoned that with-
out expert testimony addressing whether a defect in the propane can-
ister could have caused the explosion, a jury could only infer the
presence of a defect in the grill by engaging in "surmise, conjecture,
or speculation." Jensen v. Am. Motors Corp., 437 A.2d 242, 245 (Md.
Ct. Spec. App. 1981). Accordingly, the court rejected the Cantrells’
arguments based on the theories of strict liability and breach of the
implied warranty of merchantability. The district court also rejected
4               CANTRELL v. WEBER-STEPHEN PRODUCTS
the Cantrells’ res ipsa loquitur argument. It reasoned that "the connec-
tion of the propane cylinder to the grill [was] an act sufficiently out-
side Weber’s control to prevent application of res ipsa loquitur." The
Cantrells appeal.

   After reading the briefs, reviewing the record, and hearing oral
argument, we conclude that the district court correctly decided this
case. Accordingly, we affirm on the reasoning of the district court.
See Cantrell v. Weber-Stephen Products Co., Civil No. CCB-99-2107
(D. Md. Nov. 30, 2000).

                                                           AFFIRMED